Citation Nr: 1104500	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  

In an October 2009 decision, the Board denied entitlement to 
service connection for PTSD.  The Veteran appealed the Board's 
October 2009 decision to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated September 2010, the 
Court granted a Joint Motion for Remand, partially vacating the 
October 2009 Board decision that denied entitlement to service 
connection for PTSD, and remanding the case for compliance with 
the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Joint Motion for Remand, and upon preliminary 
review of the record, further development is required prior to 
final appellate review.  

The Veteran contends that service connection is warranted for 
PTSD.  In a November 2004 personal statement, the Veteran stated 
that he experienced racial discrimination during his military 
service.  In a November 2004 personal statement, the Veteran 
specifically stated that recruits were separated by race and on 
one occasion, he was slapped by his drill instructor.  He further 
added in a December 2004 statement that black inductees were not 
allowed to eat with other inductees.  The Veteran states that his 
current PTSD is attributable to his active military service.

In February 2009, the Court held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only 
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including PTSD, that is etiologically related to his military 
service.  The medical evidence of record shows that the Veteran 
has a diagnosis for depression and tested positive at a VA 
depression screening test.  See October 2005 and November 2004 VA 
outpatient treatment records.  

As such, the issue on appeal, which has been recharacterized on 
the title page of this decision, is being remanded for additional 
due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Court has held that before the Board may 
address a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice of 
the need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  In this case, 
the RO has not considered whether the Veteran's claimed PTSD and 
depression are service related.  Thus, additional development is 
needed.  

The Board also notes that in his VA Form 9, dated August 2007, 
the Veteran indicated that he wished to have a Board hearing at 
the local RO.  However, in October 2007, the Veteran withdrew his 
Board hearing request.  See the October 2007 hearing request 
form.  Ignoring the Veteran's withdrawal of his Board hearing, 
the RO scheduled a travel board hearing for June 10, 2009 and 
sent notification of the scheduled hearing via letter.  
Inadvertently, the letter also included the "Video Hearing 
Form," which requested the Veteran to indicate whether he will 
attend a video hearing, decline a video hearing and wait for a 
travel board hearing, or withdraw his request for a hearing 
before the Board.  In June 2009, the Board received the Video 
Hearing Form with the Veteran indicating that he will attend a 
video conference hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), 
a hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Given the 
unusual circumstances of this matter, and the length of time 
since the request for a hearing, the Board finds that 
clarification is appropriate to determine whether the Veteran 
still wishes to appear at a hearing to address the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression.  

2.  Ensure that all outstanding psychiatric 
treatment records have been obtained and 
associated with the claims file.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current psychiatric 
disorder.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies, including psychological 
testing, if necessary, are to be performed 
and the examiner should review the results 
of any testing prior to completing the 
report.  The examiner should identify all 
objective indications of psychiatric 
disability.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-IV). 
The examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the PTSD is a result of one 
or more of any identified in-service 
stressors.  If the Veteran does not meet 
the criteria for a diagnosis of PTSD due to 
an in-service stressor, the examiner should 
explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
any diagnosed acquired psychiatric disorder 
is related to service.  
A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.  

4.  Clarify the Veteran's recent request 
for a hearing with the Board and, if 
indicated, schedule him for an appropriate 
hearing at the earliest possible date.  38 
U.S.C.A. § 7107 (West 2002).  A copy of the 
notice to the Veteran of the scheduling of 
the hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 19.76 
(2010).  

5.  After conducting any development deemed 
appropriate, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  The record 
should then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


